NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0083n.06

                                           No. 19-5133


                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                               )
                                                                                   FILED
                                                                             Feb 04, 2020
                                                         )
                                                                         DEBORAH S. HUNT, Clerk
        Plaintiff-Appellee,                              )
                                                         )
                                                                ON APPEAL FROM THE
 v.                                                      )
                                                                UNITED STATES DISTRICT
                                                         )
                                                                COURT FOR THE EASTERN
 CHRISTOPHER VINES,                                      )
                                                                DISTRICT OF TENNESSEE
                                                         )
        Defendant-Appellant.                             )
                                                         )

       BEFORE:        SUTTON, BUSH, and READLER, Circuit Judges.

       CHAD A. READLER, Circuit Judge. With Christopher Vines’s release from federal

custody, the United States made every effort to help him beat his gripping drug addiction. Vines

was placed on supervised release and enrolled in a drug-counseling program. Vines would soon

test positive for marijuana and cocaine, but the government stuck with him. Vines was enrolled

in various counseling programs; none worked. The district court imposed gradual terms of

imprisonment for Vines’s violations of his terms of supervised release, first six weekends, then

eight months. But no matter the judicially crafted approach, Vines went astray. After yet another

round of drug-related violations, the district court revoked Vines’s supervised release and imposed

a 24-month prison sentence. We AFFIRM.

                                      I. BACKGROUND

       In 2012, Vines pled guilty to one count of being a felon in possession of a firearm. See

18 U.S.C. § 922(g)(1). The district court sentenced Vines to 60 months in prison followed by three
Case No. 19-5133, United States v. Vines


years of supervised release. In view of Vines’s history of drug abuse and drug crimes, the district

court recommended that Vines receive 500 hours of substance-abuse counseling from a drug-

treatment program for inmates. Yet Vines’s addiction proved intractable. Within weeks of his

release from prison, Vines was back to his old ways. Those misdeeds are reflected by three post-

release episodes.

       1. The terms of Vines’s supervised release prohibited him from possessing, using, or

distributing any controlled substance and required him to participate in a substance-abuse testing

and treatment program. Vines’s probation officer enrolled Vines in a qualifying program. But

Vines missed his first appointment. At his probation officer’s direction, Vines rescheduled. And

he made that appointment—only to then test positive for marijuana and cocaine.

       This cycle repeated itself for the next six months. Vines would miss his counseling

appointments, his probation officer would admonish him, and Vines would reschedule his

appointments, where he, on multiple occasions, tested positive for drug use. So Vines’s probation

officer, with no objection from Vines, sought to modify the conditions of Vines’s supervised

release. The district court agreed and modified those terms to require Vines to serve six weekends

in intermittent custody, with added drug-testing obligations.

       2. Three months later, Vines was arrested for assaulting his girlfriend. That offense

violated Vines’s terms of supervised release, which prohibited him from committing another

offense. Those terms also required Vines, if arrested, to notify his probation officer within 72

hours—another commitment Vines failed to honor. When Vines’s probation officer ultimately

contacted Vines about the offense, the officer discovered that Vines had moved to a new address.

That too was a supervised-release violation—Vines was required to notify his probation officer if

he moved to a new address. And a few days later, when Vines reported for his next drug-screening



                                                2
Case No. 19-5133, United States v. Vines


appointment, he again tested positive for both cocaine and marijuana.           Altogether, Vines

committed four new supervised-release violations within about a week.

       The district court held a hearing to revoke Vines’s supervised release. Vines admitted to

most of the violations, but not to committing domestic assault (and the government ultimately

chose not to pursue the matter). Vines’s admitted conduct yielded a Guidelines policy statement

range of 6 to 12 months in prison. See U.S.S.G. § 7B1.4. The parties jointly recommended, and

the district court agreed, that Vines receive an eight-month sentence of imprisonment followed by

a two-year term of supervised release.

       3. Following Vines’s release from prison, his probation officer re-enrolled him in a drug

counseling program. Yet within just a matter of weeks, Vines again violated the terms of his

supervised release, missing three drug-counseling or therapy sessions. Those violations brought a

more intensive treatment program for Vines and many more missed appointments. Over five

months, Vines tested positive for drug use on seven different occasions. Eventually, an arrest

warrant was issued for Vines. A marshal arrested Vines—only after Vines slammed a door in the

marshal’s face—and discovered cocaine in Vines’s pocket.

       At his revocation hearing, Vines admitted to each of the violations. His conduct constituted

a grade C supervised-release violation, which, when combined with his criminal history (category

IV), again corresponded with a Guidelines range of 6 to 12 months in prison. See U.S.S.G.

§ 7B1.4. Vines asked the court to impose a three-and-a-half-month sentence, with a term of

supervised release. The government asked for a sentence at the low end of the Guidelines range.

       The district court, however, had a more serious penalty in mind: a 24-month sentence, one

that equaled the statutory maximum and doubled the top of the recommended sentencing range.

Among the justifications cited by the district court were Vines’s numerous supervised-release



                                                3
Case No. 19-5133, United States v. Vines


violations, his two prior appearances for modification to and revocation of supervised release, his

lack of cooperation with the probation office and the marshal, and the need to protect the public.

The district court also recommended that the Bureau of Prisons enroll Vines in its 500-hour drug

treatment program.

                                          II. ANALYSIS

        Just as if reviewing a sentence imposed following a conviction, we review a sentence

imposed after the revocation of supervised release for an abuse of discretion. United States v.

Polihonki, 543 F.3d 318, 322 (6th Cir. 2008) (citation omitted). When (as here) that sentence

exceeds the prescribed Guidelines range, we “give due deference to the district court’s decision

that the § 3553(a) factors, on a whole, justify the extent of the variance.” Gall v. United States,

552 U.S. 38, 51 (2007).

    A. Vines’s Sentence Is Procedurally Reasonable.

        Our review for procedural reasonableness is deferential. A district court abuses its

discretion in revoking supervised release only if it commits a “significant procedural error.” Id.

Such errors include improperly calculating the Guidelines range, failing to treat that range as

advisory, omitting from its reasoning the sentencing factors in 18 U.S.C. § 3583(e) (a subset of the

familiar § 3553(a) factors applicable in the supervised release setting), considering impermissible

factors, selecting the sentence based upon clearly erroneous facts, or failing to explain why it chose

the sentence. United States v. Rayyan, 885 F.3d 436, 440 (6th Cir. 2018); see also United States

v. Johnson, 640 F.3d 195, 203 (6th Cir. 2011) (explaining that “[t]he statute governing supervised

release, 18 U.S.C. § 3583(e), requires the district court to consider a subset of the § 3553(a)

factors”).




                                                  4
Case No. 19-5133, United States v. Vines


        1. As purported evidence of procedural error, Vines first contends that the district court

failed to acknowledge or discuss the Guidelines range applicable to his violations. This, says

Vines, resulted in the district court failing to provide sufficient justification for its upward variance.

But Vines’s claim runs headlong into heavy legal and factual realities. As a legal matter, the

district court was not required to refer explicitly to the Guidelines range during revocation

proceedings. See Polihonki, 543 F.3d at 324; see also United States v. Johnson, 403 F.3d 813, 816

(6th Cir. 2005) (stating that we do not require a “ritual incantation” of the Guidelines or the §

3583(e) factors to affirm a sentence). As with sentencing, we merely require that the district court

explain its reasons for imposing a particular sentence with enough detail to afford reasonable

appellate review. Polihonki, 543 F.3d at 323–24.

        And as a factual matter, the recommended Guidelines range was a prominent consideration

throughout Vines’s revocation proceedings. Start with Vines’s Dispositional Report, which

described his misconduct, his supervised-release violations, and probation’s sentencing

recommendation. The Report also included a calculation of his Guidelines range, with the final

tally resulting in a recommended range of 6 to 12 months in prison. At the start of the revocation

hearing, the district court asked whether both parties had reviewed the report (they had), and

whether either party had any objections (they did not). Both parties and the district court then

referred to that range throughout the hearing. Vines sought a sentence below the Guidelines range,

and the government recommended a sentence at its low end. And in issuing its sentence, the

district court acknowledged these Guidelines-related proposals, stating that it was “going to

disregard the recommendation of [Vines’s] counsel and the recommendation of the government to

impose a sentence within the [G]uidelines.” At each turn of the sentencing process, then, the

Guidelines range was top of mind for the court and parties.



                                                    5
Case No. 19-5133, United States v. Vines


        2. But, says Vines, even if the district court considered the Guidelines range, it nevertheless

failed to explain sufficiently the rationale for imposing its above-Guidelines sentence. To Vines’s

mind, the district court’s errors were plentiful. It failed to consider the § 3583(e) factors, misstated

particular facts, and failed to explain why it rejected Vines’s request for a lower sentence.

        True, the district court did not recite the § 3583(e) factors. But we do not require a

“ritual incantation” of those factors. Johnson, 403 F.3d at 816. We simply require that the district

court address the relevant factors in reaching its conclusion. Id.; see United States v. Trejo-

Martinez, 481 F.3d 409, 413 (6th Cir. 2007), which the district court safely achieved in deciding

to vary upward. The court began by acknowledging Vines’s long history of drug exposure and

abuse. His father was a drug dealer, his mother and sister both struggled with drug addiction, and

drugs, Vines added, “played a major part in [his] life and arrest record.” The district court credited

Vines for “[identifying] the problem.”

        The district court then turned from Vines’s personal history to his supervised-release

history, weighing the number and nature of his violations. See 18 U.S.C. § 3553(a)(1). As the

district court noted, there was “some type of noncompliance almost every single month, and for

many months two or three times, either failure to report, missing appointments, positive drug tests,

or something else.” At the time of Vines’s arrest for these violations, the district court added,

Vines resisted, ran into his apartment, and forced the marshal to break into the apartment to retrieve

him. The district court then emphasized the need to “protect the public” from Vines’s actions.

Vines counters that he never failed to report to his probation officer. That may be. But the district

court did not specify to whom Vines failed to report. And it is uncontested that Vines failed to

report to several required drug tests and counseling sessions.




                                                   6
Case No. 19-5133, United States v. Vines


       Nor does the record support Vines’s belief that the district court failed to consider his

request for a three-and-a-half-month sentence and imposition of supervised release with continued

addiction counseling. Keeping in mind that Vines had already been afforded numerous chances

to comply with various drug-counseling programs and that the district court had “already revoked

[Vines] in the past,” the district court denied Vines’s request. Vines had run out of chances; he

was “unable, at this point in [his] life, to comply with the conditions of supervised release.” All

told, the district court adequately considered the suggested Guidelines range and sufficiently

explained its rationale for instead choosing to impose a longer term of imprisonment.

   B. Vines’s Sentence Is Substantively Reasonable.

       Vines also claims that his 24-month sentence is substantively unreasonable. That sentence,

which doubled the top end of his Guidelines range, might fairly be described as “long.” But it was

not “too long” when measured by “the totality of the circumstances.” Gall, 552 U.S. at 51; Rayyan,
885 F.3d at 442. Those circumstances, most conspicuously, included Vines’s serial violations of

his supervised-release terms. See, e.g., United States v. Kokoski, 435 F. App’x 472, 477 (6th Cir.

2011) (relying, in part, on the defendant’s repeat violations as a basis for imposing the statutory-

maximum sentence); United States v. Visage, 530 F. App’x 411, 412 (6th Cir. 2013) (per curiam)

(upholding an above-Guidelines sentence based on the defendant’s repeat violations and need to

protect the public). For an offender who commits multiple supervised-release violations, it is not

an abuse of discretion to vary up to the applicable statutory maximum. See, e.g., United States v.

Glass, 749 F. App’x 434, 441–42 (6th Cir. 2018) (upholding a 24-month sentence, where the

Guidelines range was 3 to 9 months); United States v. Jackson, 541 F. App’x 668, 670–71 (6th

Cir. 2013) (24-month sentence, 15 to 21 months Guidelines range); United States v. Wells, 443 F.
7
Case No. 19-5133, United States v. Vines


App’x 997, 998–99 (6th Cir. 2011) (24-month sentence, 12 to 18 months Guidelines range);

Kokoski, 435 F. App’x at 477 (34-month sentence, 8 to 14 months Guidelines range).

       As part of its 24-month sentence, the district court also included a recommendation to the

Bureau of Prisons that Vines participate in the system’s 500-hour drug-abuse program. Vines

suggests the district court likely imposed a lengthy sentence to allow Vines to complete that

program while in prison. True, a district court may not lengthen a defendant’s prison term for the

sole purpose of promoting substance-abuse rehabilitation. Tapia v. United States, 564 U.S. 319,

334–35 (2011). But that is not what occurred here. When issuing Vines’s sentence, the district

court discussed Vines’s repeated violations, his previous modification and revocation proceedings,

and the need to protect the public. It also emphasized that Vines needed to comply with his

conditions and get his life in order. “[F]or those reasons,” the district court imposed the statutory-

maximum sentence. It was not until after the court issued the sentence that it began to discuss

drug-treatment programs with Vines, at which point the district court opined that the program

“may be [Vines’s] only shot at beating this addiction.” But that sequencing is entirely consistent

with Tapia. 564 U.S. at 334 (permitting a district court to discuss “opportunities for rehabilitation

within prison or the benefits of specific treatment or training programs”). No abuse of discretion

occurred.

                                       III. CONCLUSION

       For these reasons, we AFFIRM.




                                                  8